Citation Nr: 0822776	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 2003 to 
February 2004.  A DD 214 is of record showing 2 years of 
total active service prior to January 2003 and more than 32 
years of prior inactive service.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDINGS OF FACT

1.  Arthritis of the veteran's right knee manifested to a 
degree of 10 percent disabling within one year of separation 
from active service.  

2.  The veteran does not have a disability of either 
shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
veteran's right knee have been met.  38 U.S.C.A. §§  1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.303, 3.307, 3.309, 4.59, 4.71a Diagnostic Code 5257, 5260, 
5261 (2007).  

2.  The criteria for service connection for a bilateral 
shoulder disorder have not been met.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a degree of 10 percent disabling or more within 
one year of separation from active service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Right knee claim

The veteran was separated from active service in February 
2004.  He sought treatment at a VA facility for knee pain in 
April 2004.  A July 2004 VA clinic note states that the 
veteran likely had arthritis of the right knee and that the 
physician would check x-rays to evaluate possible 
degenerative joint disease.  An October 2005 VA clinic note 
documents that x-rays from December 2004 showed mild 
arthritis of the veteran's right knee. 

Application of 38 C.F.R. § 3.307(a) and §  3.309(a) dictates 
that if the veteran's right knee arthritis manifested to a 
degree of 10 percent disabling or more within one year of 
separation from active service, the arthritis is presumed to 
have had its onset during his active service.  Thus, all that 
remains is to determine whether his arthritis of the right 
knee was at least 10 percent disabling as of February 2005.  

Arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
4.71(a), Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  38 C.F.R. § 4.59.  It 
is the intent of the Schedule for Rating Disabilities to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Id.  This includes to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Id.  

The April 2004 VA clinic notes contain the veteran's report 
that his knees hurt, click after running, and occasionally 
"go out" without pain or falling.  He also reported that he 
had not tried over the counter products for treatment because 
he was accustomed to the symptoms and walked off the 
symptoms.  Examination found his knees not to be red, warm, 
swollen, or tender.  He had full range of motion.  There was 
a slight clicking of the right patella with flexion and 
extension but no crepitus and no instability.  

An assessment from July 2004 states that the veteran 
continued to suffer from right knee pain, likely due to 
arthritis, and that he intermittently treated this pain with 
nonsteroidal anti inflammatory drugs.  An assessment from 
November 2004 continued the finding that the veteran suffered 
from right knee pain.  

The only evidence of record within the year after separation 
from active service that addresses the range of motion of the 
veteran's right knee is that from April 2004, only two months 
after separation from active service.  This report of a 
normal range of motion is not favorable to his claim.  
However, the veteran consistently reported symptoms of right 
knee pain from April 2004 through November 2004.  
Furthermore, the veteran reported that his knee hurt after 
running yet there is no comment or estimation of his range of 
motion of the right knee at the time of flare-up.  

The presumptive period has passed and it is now impossible to 
measure the veteran's range of motion or instability of the 
right knee at a time of flare-up or later in the one year 
presumptive period that ended in February 2005.  

Clear from the record is that the veteran had diagnosed 
arthritis of the right knee joint and an actually painful 
right knee joint well within the one year period following 
his separation from active service in February 2004.  There 
is no evidence that the veteran is other than credible and 
the Board notes that credible lay evidence can support a 
grant of service connection.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  The veteran's consistent 
report of right knee pain on actual use, i.e. running, is 
satisfactory evidence of painful motion.  

In keeping with the intent of the Schedule for Rating 
Disabilities, as stated in 38 C.F.R. § 4.59, the Board finds 
that the veteran's right knee arthritis manifested to at 
least the minimum compensable rating for the knee joint 
within one year of separation from active service.  The 
minimum compensable rating for disability of the knee is 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261.  For the purposes of determining whether the veteran's 
right knee arthritis was at least 10 percent disabling, the 
Board finds that arthritis of the right knee manifested to a 
degree of 10 percent disabling within one year of separation 
from active service.  Hence, his right knee arthritis is 
presumed to have had its onset during his active service.  
38 C.F.R. §§ 3.307(a), 3.309(a).  

As the evidence shows that the veteran's right knee arthritis 
had its onset during active service, his claim for service 
connection for a right knee disorder must be granted.  

Shoulder claim

Associated with the claims file are service treatment records 
from the veteran's active duty and inactive duty in the Army 
reserves.  An INDIVIDUAL SICK SLIP from September 1983 
contains the notation "Injured shoulder" in a remarks 
section but with a selection made for illness rather than 
injury.  There is no assessment of the condition or 
indication of which shoulder was affected.  The veteran was 
returned to duty.  No other service treatment record reports 
a disorder of or symptoms involving the veteran's shoulders.  

A report of medical examination, dated in July 1998, shows 
normal clinical evaluations of the veteran's upper 
extremities, providing evidence against the veteran's claim 
for a bilateral shoulder disorder.  While a physician noted 
in a summary section that the veteran had a history of hay 
fever, asthma as a child, a head injury, and tonsillectomy, 
there is no mention of shoulder disorders or symptoms.  This 
is evidence that the 1983 shoulder symptom had resolved by 
July 1998 and was not other than an acute and transitory 
condition, providing evidence against this claim. 

Reports of medical examination from May 2003 and December 
2003, and a report of medical assessment from January 2004, 
are similarly detailed and show normal clinical evaluations 
of the veteran's lower extremities, providing more evidence 
against this claim.  

Also of record are associated May 2003 and December 2003 
reports of medical history.  In these reports, the veteran 
indicated that he did not then have nor had ever had swollen 
or painful joints; bone, joint or other deformity; painful 
shoulder, elbow, or wrist; or arthritis, rheumatism, or 
bursitis.  These reports contain extremely detailed 
explanations of all symptoms experienced by the veteran.  For 
example, he described a sharp pain in his trapezius muscles 
and that he experienced heartburn after eating certain foods.  
These notations are absent for any mention of his shoulders, 
which the Board finds provides more evidence against his 
claim for service connection for a bilateral shoulder 
disorder.  

Finally, of record is a Post Deployment Health Assessment 
filled out by the veteran in March 2004.  This contains only 
his report of muscle aches of his trapezius but that he did 
not have any symptoms of swollen, stiff, or painful joints.  

These reports from shortly prior to separation from active 
service provide more evidence that the veteran had no 
disorder or symptoms of his shoulders at separation from 
active duty.  Whatever symptoms regarding the veteran's 
shoulder that existed in September 1983 had long since 
resolved by the time he was separated from active service in 
February 2004.  His report of sore trapezius muscles is not a 
report of a shoulder disorder or symptom as he indicate that 
he had no joint symptoms.  

The record is absent for any other medical report of symptoms 
of the veteran's shoulders after September 1983.  Indeed, the 
only indication that the veteran has any symptoms involving 
his shoulders is his statement in his substantive appeal that 
"[t]he shoulder conditions have continued.  They can be 
treated by aspirin.  The pain [and] tightness have been 
helped by the ibuprofen.  The soreness is present whenever 
lifting objects and in the morning."  

There is no evidence of record that the veteran suffers from 
a shoulder disability.  Pain and soreness, standing alone, 
which is all the record shows, is not a disability for VA 
compensation purposes.  Without a pathology to which his 
reported symptoms can be attributed, there is no basis to 
find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The veteran's reported sore shoulders, standing 
alone, do not constitute a current disability for VA 
compensation purposes.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability".  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

As no evidence of record shows that the veteran currently has 
a disability of either shoulder, and his lay statements 
regarding the existence of this disorder are outweighed by 
the post-service and service medical record, his claim for 
service connection for a bilateral shoulder disorder must be 
denied.  The evidence regarding this issue is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, other than notice as to assignment of disability 
ratings and effective dates, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in June 2004 
that fully addressed all four notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The duty to notify with regard to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify with regard to assignment of 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in March 2006 that fully addressed all four 
notice elements as applicable to assignment of disability 
ratings and effective dates.  The letter informed the veteran 
of what evidence was required to substantiate these 
downstream elements and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in April 
2006, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board recognizes that the timing of the March 2006 letter 
and the April 2006 supplemental statement of the case was 
very close.  However, given that the veteran's claim for 
service connection for a bilateral shoulder condition is 
being denied, any remaining defect in notice regarding 
assignment of effective dates and disability ratings is 
harmless error because no disability rating or effective date 
will be assigned as to that claimed condition.  

As to any notice defect remaining with regard to the 
veteran's claim for service connection for a right knee 
disorder, the Board is granting in full the benefit sought on 
appeal.  The RO has yet to assign a disability rating or 
effective date for the grant of service connection for this 
disability.  Should the veteran disagree with those 
assignments, he will have an opportunity to appeal the 
assignments.  As such appeal would be part of the original 
claim, the procedurally important facts, such as date of his 
claim, are unaffected.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist as applied to the 
veteran's claim for service connection for a right knee 
disorder, such error was harmless and will not be further 
discussed

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

A medical examination was not provided the veteran in this 
case.  However, as to his claims for service connection for 
bilateral shoulder disorders, there is no competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability.  Further, there is sufficient medical 
evidence of record in this case to decide his claim for 
service connection for a right knee disorder.  Thus, VA has 
no duty to afford the veteran a medical examination with 
regard to the claims on appeal.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service treatment records, both from 
the veteran's reserve duty and his active service.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for arthritis of the veteran's right knee 
is granted.  

Service connection for a bilateral shoulder disorder is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


